25 F.3d 1047NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Anita BUONBRISCO, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-2131.
United States Court of Appeals, Sixth Circuit.
May 20, 1994.

Before:  JONES, RYAN and BATCHELDER, Circuit Judges.

ORDER

1
Anita Buonbrisco appeals a district court judgment affirming the Secretary's denial of her application for social security disability insurance benefits.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Buonbrisco filed an application for social security disability insurance benefits with the Secretary alleging that she suffered from hypertension, arthritis, phlebitis, anxiety attacks, dizziness, a closed-head injury, and pain in the head, neck, arm, and back.  Following two hearings, the administrative law judge (ALJ) determined that Buonbrisco was not disabled because she had the residual functional capacity to perform a significant number of jobs in the economy.  The Appeals Council affirmed the ALJ's determination.  Buonbrisco then filed a complaint seeking a review of the Secretary's decision.  The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.  Buonbrisco filed a timely appeal.


3
Upon review, we conclude that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  The ALJ properly concluded that Buonbrisco's testimony was not credible.   See Siterlet v. Secretary of Health and Human Servs., 823 F.2d 918, 920 (6th Cir.1987) (per curiam).  The medical evidence and Buonbrisco's testimony did not establish that she is disabled due to pain.   See Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).  Finally, the vocational expert's testimony established that Buonbrisco could perform a substantial number of jobs in the economy.   See Varley v. Secretary of Health and Human Servs., 820 F.2d 777, 779 (6th Cir.1987).


4
Accordingly, we affirm the district court's judgment.